DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on June 7, 2021 are entered into the file. Currently, claims 8 and 9 are amended; claims 1-7, 10, 20, and 21 are cancelled; claim 23 is new; claims 13-18 are withdrawn; resulting in claims 8, 9, 11, 12, 19, 22, and 23 pending for examination.

Claim Objections
Claim 8 is objected to because of the following informalities: The limitation in lines 16-17 reciting “the second acrylic layer being in a direct physical contact a first surface of the anchor layer” should read --the second acrylic layer being in a direct physical contact with a first surface of the anchor layer--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, the newly added limitation reciting “The decorative sheet of claim 8, which is a dry laminate” is new matter that is not supported by the original disclosure. The instant specification only discloses that the decorative sheet is formed by a dry lamination process, i.e. by bonding the second acrylic resin original member to the first acrylic resin original member by dry lamination, ([0257], [0263], [0295]) but does not expressly disclose that the decorative sheet itself is a “dry laminate”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the limitation reciting “The decorative sheet of claim 8, which is a dry laminate” is indefinite because it is not clear what the term “dry laminate” means with respect to the structure of the claimed product. As noted in the written description rejection above, the instant specification only appears to refer to dry lamination when discussing the process of forming the decorative sheet ([0257], [0263], [0295]) and does not provide further clarification as to what is meant by a “dry laminate” with respect to the decorative sheet itself. Specifically, it is not clear if this limitation is meant to require that the final product is a laminate that is devoid of any moisture
(i.e. dry), or if it is meant to describe a process of forming the product by dry lamination. For the purposes of applying prior art, this limitation is interpreted as referring to a process of forming the decorative sheet by dry lamination, consistent with the disclosure of the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 8, 9, 12, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakie et al. (JP 2017-177729, previously cited) in view of Yoshiharu et al. (WO 2016-203305, previously cited).
Regarding claims 8 and 12, Sakie et al. teaches a decorative sheet (decorative resin molded product) comprising a first acrylic original member made of an acrylic resin (1; surface layer, [0022]), a pattern layer containing a urethane resin, a vinyl chloride-vinyl acetate resin, or combinations thereof as a binder (4; decorative layer, [0061]-[0062]), which is formed on a first surface of the first acrylic resin original member, wherein the first surface is a continuous flat surface (see annotated Fig. 8 below). Sakie et al. teaches the decorative sheet further comprising an adhesive layer containing a urethane resin and a curing agent (5; primer layer, [0072]), an anchor layer containing a urethane resin (3; base material layer or concealing layer, [0066], [0068], [0062]), and a second acrylic resin original member made of an acrylic resin and formed on a first surface of the anchor layer facing away from the adhesive layer (6; molded resin layer, Fig. 8, [0092]-[0093]). Sakie et al. further teaches the adhesive layer and the anchor layer each having continuous and flat surfaces (see annotated Fig. 8 below).

    PNG
    media_image1.png
    405
    1076
    media_image1.png
    Greyscale

Fig. 8 of Sakie et al. (JP 2017-177729) showing a decorative sheet comprising a surface layer, primer layer, decorative layer, base material layer, and molded resin layer, wherein each of the respective first surfaces of the surface layer, primer layer, and base material layer are all continuous and flat.

Although Fig. 8 of Sakie et al. shows one configuration of the decorative sheet, wherein the adhesive layer is in direct physical contact with the first acrylic resin original member, the pattern layer is in direct physical contact with the adhesive layer, the anchor layer is in direct physical contact with the pattern layer, and the second acrylic resin original member is in direct physical contact with the anchor layer, the reference further suggests that an adhesive layer (primer layer
Therefore, Sakie et al. suggests that the layers of the decorative sheet can be formed in the order as claimed, wherein the adhesive layer is in direct physical contact with the pattern layer and the anchor layer. Furthermore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple rearrangement of the known parts of the prior art decorative sheet in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Sakie et al. does not expressly teach a dynamic friction coefficient of a surface of the first acrylic resin original member. However, in the analogous art of multilayered decorative materials, Yoshiharu et al. teaches a decorative sheet (1; decorative laminate) comprising an original member made of an acrylic resin (11; surface protective layer; p. 4, Ln 141-153), a pattern layer containing an acrylic resin as a binder and formed on a first surface of the original member (10; base material layer, Fig. 1; p. 6-7, Ln 230-261), and an anchor layer formed on a surface of the pattern layer facing away from the original member (12; adhesive layer, Fig. 1).
Yoshiharu et al. further teaches that a dynamic friction coefficient of the surface protective layer (11; first acrylic resin original member) measured according to JIS K 7125 is within a range of 1.0 or less in order to enable a sufficient surface protection effect (p. 5, Ln 197-204; p. 12, Ln 476-480).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Sakie et al. by specifying a dynamic friction coefficient of a surface of the original member as taught by prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 9, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above, and Sakie et al. further teaches that the anchor layer is formed by depositing an ink comprising a resin component that consists of a non-acrylic urethane resin, wherein the ink used for the anchor layer can be selected from those used for the decorative layer, including a polyurethane resin binder, wherein the non-acrylic polyurethane resin can be the only resin in the anchor layer ([0062], [0068]). However, it is noted that the limitation “formed by depositing” is considered functional language related to a method of making the product and is accorded limited weight as the language does not further limit the structure of the anchor layer.
Regarding claim 19, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above, and Sakie et al. further teaches wherein the anchor layer is formed of an ink composition comprising a binder resin and optional additives such that the additives such as curing agents may be excluded from the ink composition ([0068], [0062]).
Regarding claim 22, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above, and Sakie et al. further teaches that the decorative sheet decorative resin molded product) consists of the first acrylic resin original member (1; surface layer), the pattern layer (4; decorative layer), the adhesive layer (5; primer layer), the anchor layer (3; base material layer or concealing layer), and the second acrylic resin original member (6; molded resin layer) (Fig. 8, [0080]).
Regarding claim 23, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above, and Sakie et al. further teaches that the decorative sheet (decorative resin molded product) consists of the first acrylic resin original member (1; surface layer), the pattern layer (4; decorative layer), the adhesive layer (5; primer layer), the anchor layer (3; base material layer or concealing layer), and the second acrylic resin original member (6; molded resin layer) (Fig. 8, [0080]).
As discussed above with respect to claim 8, Sakie et al. further suggests that an adhesive layer (primer layer) may be provided on either a front surface or a back surface of the pattern layer (4; decorative layer) in order to improve adhesion with the adjacent layer [0065]. Sakie et al. teaches that this adhesive layer may be formed from any known resin [0065], thus it would have been obvious to one of ordinary skill in the art to use the adhesive layer (5; primer layer) containing a urethane resin and a curing agent from the embodiment of Fig. 8 as the adhesive layer that can be provided on either the front or the back surface of the pattern layer in order to improve the adhesion between adjacent layers. Furthermore, in the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Furthermore, it is noted that the limitation “The decorative sheet of claim 8, which is a dry laminate” appears to be a method limitation (see paragraphs [0257], [0263], and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakie et al. (JP 2017-177729, previously cited) in view of Yoshiharu et al. (WO 2016-203305, previously cited) as applied to claim 8 above, and further in view of Tominaga (JP 2011-207019, previously cited).
Regarding claim 11, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above but does not expressly teach the pattern layer containing a curing agent. However, in the analogous art of decorative sheets for building materials, Tominaga teaches a decorative sheet (Fig. 1) comprising base material made of an acrylic resin [0018], a pattern layer containing a urethane resin as a binder ([0026], [0028]), an adhesive layer [0035], a layer comprising urethane having an acrylic resin as a main chain ([0037]-[0038]), and a transparent acrylic resin layer [0040].
Tominaga further teaches a printing ink composition for forming the pattern layer comprising a cross-linking curable resin obtained by adding 3 to 10 parts by weight of urethane curing agent) such as xylene diisocyanate (XDI) or hexamethylene diisocyanate (HDI) to 100 parts by weight of a main agent [0031]. As noted above, the main agent may include urethane resin [0028], and according to the instant specification, HDI may be used as a curing agent for curing a mixture of polyurethane and vinyl chloride-vinyl acetate resin [0236]. Tominaga further teaches a motivation for using a crosslinking curable resin as the binder resin of the pattern layer, which is to provide flexibility while having high cohesive force after crosslinking and to show excellent adhesiveness to thermoplastic resins [0031].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern layer of Sakie et al. in view of Yoshiharu et al. by incorporating a curing agent as taught by Tominaga in order to impart flexibility and cohesive force to the pattern layer and to improve adhesion of the pattern layer to adjacent thermoplastic resin layers. Furthermore, Tominaga teaches the range of 3 to 10 parts by weight of a curing agent in the printing ink composition of the pattern layer, which overlaps with the claimed range. It is well settled that were the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I).


Response to Arguments
Response-Specification
The previous objection to the disclosure is overcome by Applicant’s amendments to the specification at paragraph [0285], which is supported by the original disclosure at paragraph [0250].

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are moot in light of Applicant’s cancellation of claim 10. However, new issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are raised in the office action above. 

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 8-9, filed June 7, 2021, with respect to the previous rejections citing Takano et al. as a primary reference have been fully considered and are persuasive, and thus the rejections over Takano et al. have been withdrawn.
The Applicant argues that the modification of Takano et al. with Takashima et al. would render the primary reference to Takano et al. inoperable for its intended purpose. This argument is persuasive. As noted by the Applicant on page 8 of the remarks filed June 7, 2021, the inventive concept of the decorative sheet of Takano et al. is the uneven shape on the surface of the sheet which creates a textured feeling ([0002]-

Applicant's arguments, see page 9, with respect to the previous rejections citing Sakie et al. as a primary reference have been fully considered but they are not persuasive. The Applicant argues that Sakie et al. does not teach or suggest the layer arrangement recited in amended claim 8 and that one of ordinary skill in the art would have no reason or motivation to rearrange the layers of the decorative sheet of Sakie et al. in order to arrive at the claimed invention.
These arguments are not persuasive. As noted in the prior art rejections above, Sakie et al. teaches a decorative sheet (decorative resin molded product) comprising a first acrylic original member (1; surface layer, [0022]), a pattern layer (4; decorative layer, [0061]-[0062]), an adhesive layer (5; primer layer, [0072]), an anchor layer (3; base material layer or concealing layer, [0066], [0068], [0062]), and a second acrylic primer layer) may be provided on either a front surface or a back surface of the pattern layer (4; decorative layer) in order to improve adhesion with the adjacent layer and teaches that this adhesive layer may be formed from any known resin [0065]. Therefore, it would have been obvious to one of ordinary skill in the art to use the adhesive layer (5; primer layer) containing a urethane resin and a curing agent from the embodiment of Fig. 8 as the generic adhesive layer taught by Sakie et al., which can be provided on either surface of the pattern layer, in order to improve the adhesion between adjacent layers.
As noted above, in addition to the suggestion of Sakie et al. to provide the adhesive layer (primer layer) on either side of the pattern layer (4; decorative layer), it would have been obvious to one of ordinary skill in the art to perform a simple rearrangement of the known parts of the prior art decorative sheet in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Additionally, it is noted that the configuration of an adhesive layer provided between two ink layers (i.e. a pattern layer and an anchor layer) is known in the prior art. As an example, Shinmyo et al. (WO 2016/120912, machine translation via EPO provided) teaches a decorative sheet for surface decoration applications (p. 1, Ln 10-16), wherein the decorative sheet (10) comprises a pattern layer (2), an adhesive layer (3a), and an anchor layer (3b) arranged in that order (Fig. 2). Similar to Sakie et al., Shinmyo et al. teaches that the pattern layer is formed from a printing ink comprising a 

With respect to Applicant’s allegation of unexpected results, the Applicant argues on page 9 that Examples 2-4 to 2-6 show an unexpected superiority over Examples 2-1 to 2-3 with respect to the four observed properties shown in Table 4.
This argument is not persuasive for at least the reasons presented in the Final Rejection mailed 03/02/2021.
First, as to the alleged superiority of Examples 2-4 to 2-6 over Examples 2-1 to 2-3, according to Table 4, Example 2-1 shares all of the same structural components with Examples 2-4 to 2-6. Therefore, it is not apparent from the data in Table 4 how the dynamic friction coefficient is varied in order to achieve the alleged unexpected results. The Applicant notes on page 8 that the dynamic friction coefficient is a parameter which is independent of both the anchor layer and the adhesive layer composition. However, it is not clear whether there is an additional structural feature with respect to the first acrylic resin original member that is required to achieve a dynamic friction coefficient in the desired range but is not currently recited in the claims.
According to paragraph [0297], the first acrylic resin original member of Example 2-1 is made of an ethylene-methyl methacrylate copolymer resin (EMAA). Paragraphs 
It is not apparent whether the acrylic resin original member included in the samples of Examples 2-4 to 2-6 is made of the same EMAA material as in Example 2-1, or if the acrylic resin original members of Examples 2-4 to 2-6 are made of different copolymer blends of EMAA, or if the acrylic resin original member is made of an entirely different acrylic copolymer resin, such as one disclosed in paragraph [0029]. If the acrylic resin original member has the same composition in Examples 2-1 as in Examples 2-4 to 2-6, then it is not clear whether there are essential structural features which are required to achieve different values of dynamic friction coefficient but are not currently claimed, such as a surface treatment or roughened pattern.
Furthermore, Yoshiharu et al. teaches a decorative laminate with a surface layer having a dynamic friction coefficient of 1.0 or less, and as Applicant notes on page 7, further teaches 0.5 or less as its preferred range. Although this demonstrates that one of ordinary skill in the art would be more likely to select Examples 2-1 or 2-5 over Examples 2-4 or 2-6 according to the teachings of Yoshiharu et al., Examples 2-1 and 2-5 are still equally preferred by the prior art.
Additionally, it is noted that the prior art recognizes the relationship between the dynamic friction coefficient and formation of wrinkles in the laminate during conveyance through a roller. As an example, Ljevak et al. (“The variability of dynamic coefficient of friction material in flexible packaging”, 10.25027/agj2017.28.v29i1.153) teaches that the 
Finally, the Applicant notes on page 9 that the alleged superiority of Examples 2-4 to 2-6 over Examples 2-1 to 2-3 is determined by the performance under four observed properties: substrate adhesion, air entrainment, heat wrinkle, and matte appearance. 
However, the claims are not commensurate in scope with these allegations. Specifically, claim 8 is directed to a decorative sheet, whereas Examples 2-1 to 2-6 are directed to a decorative material, which is instead within the scope of withdrawn claims 13-18 ([0293]-[0314], [0320]-[0350]). The samples of decorative material of Examples 2-1 to 2-6 differ from the decorative sheet of claim 8 in that the Examples each further comprise a clear substrate and a colored substrate, which are outside of the scope of independent claim 8. Therefore, the first two properties (substrate adhesion and air entrainment) refer to characteristics specific to the decorative material of withdrawn claims 13-18 and are not relevant parameters for comparing the performance between decorative sheets when the dynamic friction coefficient is varied ([0321]-[0334], [0353]).
Furthermore, although the heat wrinkle and matte appearance properties appear to be improved in Examples 2-4 to 2-6 over Examples 2-1 to 2-3, the specification notes that “when the heat wrinkle/matte appearance evaluation is ‘good’ or ‘fair’, there is no problem in use” ([0342], [0350]). Thus, according to the standards set forth by the instant specification, the samples of Examples 2-1 to 2-6 are all deemed satisfactory under the heat wrinkle and matte appearance evaluation criteria.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Similar to Shinmyo et al., Kim et al. (US 2010/0310887) is cited as additional evidence that adhesive layers provided between two ink layers are known. Kim et al. teaches a decoration panel (1) comprising a print adhesive layer (33) formed between print layer (32) and white base layer (34a) of reflective layer (34) (Fig. 1, [0030], [0034], [0039]-[0041]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785